ORDER

PER CURIAM.
Hardy Allen Griffin (“Movant”) appeals from the motion court’s judgment denying his Rule 29.15 post-conviction relief motion without an evidentiary hearing, alleging ineffective assistance of counsel. Movant was convicted by a jury of murder in the first degree and armed criminal action for the shooting death of Terry Burns. Mov-ant was sentenced to life imprisonment without the possibility of parole for the murder conviction and life on the armed criminal action conviction, to run consecutively.
We have reviewed the briefs of the parties and the record on appeal and find the *744motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).